Citation Nr: 0217036	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for dyspepsia (claimed 
as unspecified stomach problems). 

2. Entitlement to service connection for hormonal and sexual 
problems.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to 
September 1971.  






The current appeal arose from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The RO, in pertinent part, denied entitlement to service 
connection for dyspepsia, and hormonal and sexual problems.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

In correspondence dated October 15, 2002, the Board was 
advised that the veteran desired a travel board hearing in 
connection with this appeal.  

It is a basic principle of veterans' law that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).  Pursuant to 38 C.F.R. § 20.700 (2001), 
a hearing on appeal will be granted if an appellant 
expresses a desire to appear in person.

The appellant's request for the opportunity to provide oral 
testimony before a travel Member of the Board remains 
outstanding.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  
They were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).

The request for a Board hearing at the RO is such a matter. 
See Chairman's Memorandum No. 01-02-01 (January 29, 2001) 
noting one such action is where an appellant has requested a 
field hearing, with a Travel Board hearing or a local 
Hearing Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The appellant should be scheduled to 
appear before a Member of the Board as 
soon as may be feasible.  Notice should 
be sent to the appellant, a copy of 
which should be associated with the 
claims folder.

3.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to 
the appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
he is otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


